IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Wyeth Pharmaceuticals, Inc., a           :
Delaware Corporation, successor          :
to Wyeth Laboratories Inc., a            :
New York Corporation,                    :
                        Appellant        :
                                         :
               v.                        :
                                         :
Borough of West Chester                  :
and Pfizer Inc.                          :         No. 2116 C.D. 2014


                                    ORDER


            NOW, December 28, 2015, having considered appellee’s application

for reargument en banc and appellant’s response thereto, the application is denied.



                                             _____________________________
                                             DAN PELLEGRINI
                                             President Judge